Citation Nr: 1023586	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-35 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for blackouts and, if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for bilateral pes planus and, if so, 
whether service connection is warranted.

3.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for the residuals of corns and bunions on 
the feet and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from September 1960 to 
September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 2007 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  In January 2010, the appellant 
presented testimony before the undersigned Veterans Law Judge 
(VLJ).  A transcript of that hearing was placed in the claims 
file and was considered in appellate review.


FINDINGS OF FACT

1.  Service connection for blackouts, pes planus and 
residuals of corns and bunions was denied by the agency of 
original jurisdiction (AOJ) in June 2003; the action was not 
appealed and thus became final.

2.  The appellant's claim for entitlement to service 
connection for bilateral pes planus and the residuals of 
corns and bunions of the feet was reopened and readjudicated 
via an RO's rating decision of May 2004.  The RO denied both 
claims and an appeal by the appellant on those issues was not 
forthcoming.  

3.  The evidence involving blackouts, bilateral pes planus, 
and the residuals of corns and bunions of the feet received 
subsequent to the RO's previous decisions is not cumulative 
and raises a reasonable possibility of substantiating the 
claims.


CONCLUSIONS OF LAW

1.  The RO's June 2003 decision denying entitlement to 
service connection for blackouts, pes planus and residuals of 
corns and bunions is final. 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for blackouts is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(a) (2009).

3.  The RO's May 2004 decision denying entitlement to service 
connection for bilateral pes planus is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

4.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for bilateral pes 
planus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (a) (2009).

5.  The RO's May 2004 decision denying entitlement to service 
connection for the residuals of corns and bunions is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

6.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for the residuals 
of corns and bunions is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the Board asking that his claim 
for service connection for blackouts, bilateral pes planus, 
and the residuals of corns and bunions be reopened and that a 
decision be issued on the merits of his claim.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  
Concerning the duty to notify the appellant regarding his 
claim, the appellant received the RO's August 2007 VCAA 
letter that explained to him the requirement that VA have 
received new and material evidence, in order to reopen this 
claim.  Accordingly, the duty to notify was fulfilled in this 
case.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

As will be detailed below, the appellant's claim involving 
entitlement to service connection for blackouts, the 
residuals of corns and bunions, and bilateral pes planus have 
been the subject of adverse prior final decisions.  As a 
result, service connection for these disorders may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudications.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, such 
as this one, evidence is considered "new" if it was not 
previously submitted to agency decision makers.  Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability 
Dates); 38 C.F.R. § 3.156(a) (2009).  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered, in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

A June 2003 rating decision denied the appellant's claims for 
pes planus, residuals of corns and bunions and blackouts.  
The basis for the denial of service connection for blackouts 
was that the medical records failed to show that the 
appellant suffered blackouts in service or that the post-
service blackouts were etiologically linked to the 
appellant's military service.  The appellant was notified of 
that decision but he did not file an appeal; hence, it became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 3.385, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

When the RO denied service connection, it based its decision 
on the appellant's service treatment records, the available 
post-service VA medical treatment records, and the 
appellant's application for benefits.  Since then, the 
appellant has submitted his own written statements and he has 
provided testimony before the Board.  He also has proffered a 
"buddy" statement from his sister and the appellant's 
available medical records have been obtained from the VA 
health care system.  His relevant testimony was essentially 
that his blackouts actually did begin in service and that he 
has continued to experience said blackouts since that time.  
With respect to the statement provided by the sister, she 
observed that the appellant had suffered from blackouts since 
service and that he still blacked out from time to time.  

This evidence is new.  It was not of record prior to June 
2003.  This evidence is material because it does possibly 
substantiate a previously unestablished fact.  The evidence 
does suggest and insinuate that the appellant may now have a 
disability (blackouts) that may possibly be related to 
service based on reports of continuity of symptomatology 
since discharge.  This evidence is not cumulative and has not 
been previously seen and reviewed by the VA.  Hence, it is 
the conclusion of the Board that this evidence is material 
because it does relate to a previously unestablished fact 
necessary to substantiate the claim.  Thus, the Board 
concludes that the appellant has submitted evidence that is 
new and material, and the issue involving service connection 
for blackouts is reopened.

With respect to the issues involving bilateral pes planus and 
the residuals of corns and bunions, a May 2004 rating 
decision denied entitlement to service connection.  The basis 
for the denial was that the medical records failed to show 
that pes planus which pre-existed service was aggravated by 
service.  The basis for denying service connection for 
residuals of corns and bunions was that the Veteran did not 
have a chronic disability or permanent residuals.  The 
appellant was notified of that decision but he did not file 
an appeal; hence, it became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 3.385, 20.302, 20.1103 
(2003); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

When the RO denied service connection, it based its decision 
on the appellant's service treatment records, the available 
post-service VA medical treatment records, and the 
appellant's application for benefits.  Since then, the 
appellant has submitted his own written statements and he has 
provided testimony before the Board.  He also has proffered a 
"buddy" statement from his sister and the appellant's 
available medical records have been obtained from the VA 
health care system.  His relevant testimony was essentially 
that his pre-existing pes planus became more disabling while 
he was in service, and that his corns and bunions are the 
result of his service.  He maintains that he has continued to 
suffer from all three conditions since he was released from 
service many years ago.  

This evidence is new.  It was not of record prior to May 
2004.  This evidence is material because it does possibly 
substantiate a previously unestablished fact.  The evidence 
must be presumed credible solely for the purpose of 
determining whether the claims should be reopened.  The 
evidence does suggest and insinuate that the appellant may 
now have disabilities that began in or were made worse by the 
appellant's military service.  This evidence is not 
cumulative and has not been previously seen and reviewed by 
the VA.  Hence, it is the conclusion of the Board that this 
evidence is material because it does relate to a previously 
unestablished fact necessary to substantiate the claim.  
Thus, the Board concludes that the appellant has submitted 
evidence that is new and material, and the issues involving 
service connection for bilateral pes planus and the residuals 
of corns and bunions are reopened.




ORDER

New and material evidence has been received to reopen the 
claim for entitlement to service connection for blackouts; to 
this extent, the appeal is granted.

New and material evidence has been received to reopen the 
claim for entitlement to service connection for bilateral pes 
planus; to this extent, the appeal is granted.

New and material evidence has been received to reopen the 
claim for entitlement to service connection for the residuals 
of corns and bunions; to this extent, the appeal is granted.


REMAND

As a result of the Board's above action, that of reopening 
the three issues on appeal, VA has a duty to develop the 
appellant's claim prior to the issuance of a decision on the 
merits of the claim.  A review of the claims folder indicates 
that the RO/AMC has not obtained a definitive diagnosis as to 
whether the claimed and purported disorders began in service, 
were made worse in service or was the result of an inservice 
injury.  Hence, the claim will be remanded for the purpose of 
obtaining examination of the appellant for the purpose of 
obtaining etiological opinions with the examiner having the 
benefit of being able to review all of the appellant's 
medical records in connection with the examinations.

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from January 2010 to the present.

The case is REMANDED to the RO/AMC for the following 
development:

1.  Associate with the claims folder VA 
medical records pertaining to the Veteran 
that date from January 16, 2010.  If such 
records do not exist, a notation should 
be made in the claims folder.   

2.  Thereafter, the appellant should be 
afforded the appropriate VA examination 
to determine the nature, extent, onset 
and etiology of his disorders of the 
feet.  The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.

The examiner should opine as to whether 
it is at least as likely as not (a 
probability of 50 percent or greater) 
that currently diagnosed hallux valgus, 
hammertoes, onychomycosis, onychauxis and 
any other conditions found on examination 
began in or are the result of the 
appellant's military service.  The 
examiner should consider the appellant's 
report of continuity of symptoms since 
service.  The rationale for all opinions 
expressed should be provided in a legible 
report.

Regarding pes planus, the examiner should 
opine as to whether the pes planus which 
pre-existed service was permanently 
worsened in severity by service.  If so, 
was the increase in severity due to the 
natural progress of the condition.  

3.  After the development outlined in 
Step 1 is complete, the appellant should 
be afforded the appropriate VA 
examination to determine the nature, 
extent, onset and etiology of his 
blackouts.  The claims folder should be 
made available to and reviewed by the 
examiner and the examiner should so state 
in the report.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should indicate whether the 
Veteran has a current disability that at 
least as likely as not (a probability of 
50 percent or greater) began in or is 
related to service.  A complete rationale 
for the opinion should be provided.  The 
lay statements regarding continuity of 
blackouts since service should be 
considered.  

4.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the AMC/RO should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


